 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                                       EASTERN DISTRICT OF CALIFORNIA

 7
         RANDY LANGLEY,                                    Case No. 1:16-cv-00336-SKO
 8
                                Plaintiff,                 ORDER ON MOTIONS IN LIMINE
 9
                 v.
                                                           (Docs. 134, 135)
10

11       OFFICER JOSE COLEGIO,

12                              Defendant.
         _____________________________________/
13

14
                The Court held a hearing on Defendant’s motions in limine1 (“MIL”) on September 11,
15
     2019. Plaintiff, proceeding pro se, appeared telephonically on his own behalf. Defendant Officer
16
     Jose Colegio appeared telephonically through his counsel, attorney John Lavra.
17
                As set forth on the record in open court, the rulings on Defendant’s MIL, (Docs. 134, 135),
18
     are as follows:
19
                1.      The Court GRANTS Defendant’s MIL No. 1, (Doc. 134).
20
                2.      The Court GRANTS Defendant’s MIL No. 2, (Doc. 135), to the extent Plaintiff seeks
21
     to testify regarding scientific or medical opinions, interpretation of medical records, or specific
22
     cost of future treatment, or other matters that require expert testimony or specialized knowledge
23
     within the scope of Fed. R. Evid. 702. The Court DEFERS ruling on Defendant’s MIL No. 2 to
24
     the extent it requests to preclude Plaintiff from entering medical records into evidence. The Court
25
     DENIES the remainder of Defendant’s MIL No. 2.
26
27 IT IS SO ORDERED.

28   1
         Plaintiff did not file any motions in limine.
 1
     Dated:   September 11, 2019         /s/   Sheila K. Oberto     .
 2                                 UNITED STATES MAGISTRATE JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                   2
